Case 20-00005-mdc   Doc 14-5 Filed 04/14/20 Entered 04/14/20 19:18:05   Desc
                           Exhibit D Page 1 of 3




                    EXHIBIT D
Case
 Case19-11998-mdc
      20-00005-mdc Doc
                    Doc4514-5
                            FiledFiled
                                   11/14/19
                                       04/14/20
                                              Entered
                                                 Entered
                                                       11/14/19
                                                          04/14/20
                                                                14:51:46
                                                                   19:18:05
                                                                          Desc
                                                                             Desc
                                                                               Main
                           Document
                            Exhibit D PagePage21ofof32




                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    Kimberly Ann Glaser aka Kimberly A. Glaser aka                                CHAPTER           13
    Kimberly Glaser aka Kimberly A. Lamanna aka
    Kimberly Ann Montello
                                       Debtor

    Wells Fargo Bank, N. A. as Trustee for the Carrington                      NO. 19-11998 MDC
    Mortgage Loan Trust, Series 2007-FRE1, Asset-
    Backed Pass~Through Certificates
                                   Movant
                     vs.
                                                                               ll U.S.C. Section 362
    Kimberly Ann Glaser aka Kimberly A. Glaser aka
    Kimberly Glaser aka Kimberly A. Lamanna aka
    Kimberly Ann Montello
                                  Debtor

    William C. Miller Esq.
                                      Trustee

                                                STIP ULATION

             AND NOW, it is hereby stipulated and agreed by and between the undersigned       as    follows:

             I.     Debtor is current on post—petition loan payments through September 2019.

             2.     Debtor(s) shall maintain post~petition contractual monthly loan payments due to Movant

   going foxward, beginning with the payment due October    1,   2019 in the amount   of $507.56.

             3.     In the event Movant believes that the payments under Section 2 above are not being made,

   the Movant may relist via Praecipe the instant Motion for Relief hearing without the need to                ﬁle   a   new

   motion.

             4.     Notwithstanding paragraphs two (2) and three (3) above, nothing in this Stipulation prevents

   Debtor from raising any and all defenses to the motion for relief that would have been available to Debtor had

   this stipulation not been entered into.
Case
 Case19-11998-mdc
      20-00005-mdc Doc
                    Doc4514-5
                            FiledFiled
                                   11/14/19
                                       04/14/20
                                              Entered
                                                 Entered
                                                       11/14/19
                                                          04/14/20
                                                                14:51:46
                                                                   19:18:05
                                                                          Desc
                                                                             Desc
                                                                               Main
                           Document
                            Exhibit D PagePage32ofof32




            5.       If the instant bankruptcy is terminated    by either dismissal or discharge, this agreement shall

    be null and void, and is not binding upon the parties.




            11/1/2019                                       /s/ Rebecca A. Solarz, Esquire
    Date:                                               By:
                                                        Rebecca A. Solarz, Esquire




   Date;         /l7    2/5712
                                                        m       rm           3.   Esquire
                                                        Attox may




   Date:    l¢liliﬁ                                     m
                                                        .




                                                             illiam   0’).   Miller. Esquire
                                                                                                            NO OBJECTION




   Approved by the Court this 14th day of         November                          ,   2019. However, the court retains
   discretion regarding entry of any funher order.




                                            Chief U.S. Bankruptcy Judge
                                                       Magdclinc D. Coleman
